DETAILED ACTION
I.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
The current application is a continuation in part of 16445666, filed 06/19/2019, now U.S. Patent No. 10,769,248 which is a continuation of 15420478, filed 01/31/2017, now U.S. Patent No. 10,372,883 which is a continuation in part of 15192145, filed 06/24/2016, now U.S. Patent No. 10,452,714.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2020 and 02/08/2021 have been considered by the examiner.
Claim Objections
Claims 2-17, 19 and 20 are objected to because of the following informalities:  each of these dependent claims begin with “A system…” but should be amended to “The system…”.  Also, claim 19 has the claim language “a satellite DAM” but does not convey what “DAM” stands for.  The abbreviation needs to be elaborated upon within the claim language. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the current application, hereinafter “795” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of United States Patent No. 10,769,248, hereinafter “248”; claims 1-20 of United States Patent No. 10,372,883, hereinafter “883”; and claims 1-20 of United States Patent No. 10,452,714, hereinafter “714”. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application “795” and the related patents “248”, “883” and “714” are directed to the storing, searching and providing of “digital assets” amongst “federated repositories”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2008/0140433 to Levy et al., hereinafter Levy.
Regarding claim 1, Levy discloses a computerized media search system for searching, viewing, and organizing content and metadata of digital assets in a distributed repository framework (Figure 6, paragraph 10, 59, 80, 88, and 98), the system comprising: 
a processor for executing applications stored in a non-transitory computer-readable medium (paragraph 83), the applications comprising: 
a search index data collector service that constructs a linked cross-referenced representation of digital assets in a plurality of federated repositories based on relationship attributes of the digital assets which are stored in a relationship registry (paragraphs 17, 55, 59, 109, 112, and 141); 
and provides the linked cross-referenced representation of digital assets in the plurality of federated repositories to a search engine (Figure 2, and paragraphs 51, 59, 90, “rights registry”, 109, 110, and 139).
Regarding claim 2, Levy discloses a federated search service that provides an independent programming interface to the search engine and services queries and retrieval requests for the digital assets from the plurality of federated repositories (Figure 6 and paragraphs 24, 51, and 98).
Regarding claim 3, Levy discloses a federated media search application that initiates workflows and operations on digital assets from the plurality of federated repositories as a result of the queries and retrieval requests (paragraphs 52, 56, 70, 73, and 115).
Regarding claim 4, Levy discloses a central registry of digital assets, wherein the central registry of digital assets receives digital asset rights attributes, relationship attributes, asset identifiers, and location attributes concerning the digital assets from at least one of the plurality of federated repositories based on metadata tags of the digital assets when a digital asset is saved to at least one of the plurality of federated repositories (paragraphs 59, 77, 80, 88, 98, 110, and 139).
Regarding 5, Levy discloses wherein the relationship attributes of the digital assets are stored in a relationship registry component of a central registry (paragraphs 51, 77, 110, and 139).
Regarding claim 6, Levy discloses wherein the relationship registry includes an asset relationship hierarchy for rapid navigation across digital assets incorporating multiple media types (paragraphs 122, 123 and 146).
Regarding claim 7, Levy discloses wherein the cross-referenced representation of digital assets in the digital asset management system is a graph database (paragraphs 16 and 17).
Regarding claim 8, Levy discloses wherein the graph database includes graph objects corresponding to relationship attributes of the digital assets and a categorization of the graph objects representing a relationship hierarchy of the digital assets (paragraphs 16, 17, 48, and 51).
Regarding claim 9, Levy discloses wherein, the graph database includes a property graph data model with nodes, relationships, rights, properties, and labels in a relationship hierarchy of the digital assets (paragraphs 122, 123 and 146).
Regarding claim 10, Levy discloses wherein the digital assets are stored in at least the federated repository and a satellite repository, and wherein the satellite repository maintains a local digital asset with metadata tags (paragraphs 90, 109, and 110).
Regarding claim 11, Levy discloses wherein at least one of the set of the plurality of federated repositories and the satellite repository are located in disparate geographic locations (paragraph 98).
Regarding claim 12, Levy discloses a satellite registry of digital assets, wherein the satellite registry of digital assets receives digital asset rights attributes, relationship attributes, asset identifiers, and location attributes concerning a local digital asset from the satellite repository based on the metadata tags of the local digital asset when a local digital asset is saved to the satellite repository (paragraph 98).
Regarding claim 18, Levy discloses a computerized media search system for searching, viewing, organizing, and editing content and metadata of digital assets in a distributed repository framework (Figure 6, paragraph 10, 59, 80, 88, and 98), the system comprising: 
a processor for executing applications stored in a non-transitory computer-readable medium (paragraph 83), the applications comprising: 
a search index data build service that constructs a list of digital assets from a satellite repository, collects asset attributes from each of the listed digital assets, and creates a search record for each of the listed digital assets, wherein the search record for each of the listed digital assets includes the asset attributes of the listed digital asset (paragraphs 17, 55, 59, 109, 112, and 141); 
a relationship registry that determines assets related to each of the listed digital assets based upon a relationship attribute of the listed digital asset and updates the search record for each of the listed digital assets to include identifying information of the related assets (paragraphs 17, 55, 59, 109, 112, and 141).
Regarding claim 19, Levy discloses wherein the search index data build service constructs the list of digital assets from the satellite repository using at least one of the set of a central registry composition service layer and a service layer of a satellite DAM corresponding to the satellite repository (paragraph 17, 55, 59, 94, 109, 112, 112, and 141).
Regarding claim 20, Levy discloses a federated search service that provides an independent programming interface to a search engine and services queries for the digital assets (paragraphs 84, 97, 102, 112, and 117).
				Examiner’s Remarks
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, claims 14-17 are objected to by virtue of their dependencies upon claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to the searching and retrieval of digital assets within a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431